Case 1:18-cv-02934-CMA-GPG Document 46 Filed 06/03/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02934-CMA-GPG
  CAROLYN ANDERSON,
                                 Plaintiff,
  v.
  COLORADO MOUNTAIN NEWS MEDIA CO., and
  RANDY WYRICK,
                     Defendants.


             DEFENDANTS’ NOTICE OF INTENT TO FILE OBJECTIONS TO
                   MAGISTRATE JUDGE’S RECOMMENDATION


         Defendants Colorado Mountain News Media Co. and Randy Wyrick, by and

  through their undersigned counsel at Ballard Spahr LLP, hereby notify the Court that

  they intend to file Objections to the Honorable Gordon P. Gallagher’s Recommendation

  Regarding Defendants’ Motion to Dismiss (the “Recommendation” [Doc. #45]).

         Defendants were served with the Recommendation, via ECF, on May 22, 2019.

  (The Recommendation, however, is dated May 20, 2019.) Pursuant to Federal Rule of

  Civil Procedure 72(b), Defendants have 14 days from the date of service by which to

  respond to the Recommendation. Thus, Defendants plan to timely file their Objections

  on June 5, 2019.

         The purpose of this Notice is to avoid any potential misunderstanding (or Court

  action) that could arise from the discrepancy between the date of filing and date of

  service, as set forth above.
Case 1:18-cv-02934-CMA-GPG Document 46 Filed 06/03/19 USDC Colorado Page 2 of 3




  Dated this 3rd day of June 2019.



                                     Respectfully submitted,

                                     BALLARD SPAHR LLP


                                     By: s/ Steven D. Zansberg
                                          Steven D. Zansberg
                                     1225 17th Street, Suite 2300
                                     Denver, CO 80202
                                     Telephone: 303-292-2400
                                     Fax: 303-296-3956
                                     Email: zansbergs@ballardspahr.com

                                     ATTORNEY FOR DEFENDANTS




                                       2
Case 1:18-cv-02934-CMA-GPG Document 46 Filed 06/03/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

  I hereby certify that on this 3rd day of June 2019, I served a true and correct copy of the
  foregoing DEFENDANTS’ NOTICE OF INTENT TO FILE OBJECTIONS TO
  MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION via the Court’s CM/ECF
  electronic filing system, on the following:

  Gerald J. Houlihan
  HOULIHAN & PARTNERS, P.A.
  1825 Ponce de Leon Blvd., Suite 602
  Miami, FL 33134
  houlihan@houlihanlaw.com




                                                           s/ Steven D. Zansberg




                                              3
